Citation Nr: 1002652	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1983 
to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  The RO determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for tinnitus had not been received.  

In September 2006, the Veteran testified before the 
undersigned at a Travel Board hearing.  In an October 2008 
decision, the Board reopened the claim of service connection 
and remanded the matter for further development.  


FINDING OF FACT

Tinnitus is attributable to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records revealed no 
complaints of, treatment for, or findings of tinnitus.  

Post-service, an April 2000 medical record noted tinnitus.  
That diagnosis was thereafter continued.  

In an October 2003 letter, a private physician, M.C.N., M.D., 
who treats the Veteran for hearing loss and symptoms of 
Eustachian tube dysfunction, noted that the Veteran's main 
complaint is bilateral high-pitched tinnitus.  He stated that 
"[t]hese findings can be consistent . . . [with] noise 
exposure" and acknowledged the Veteran's six year military 
service which involved "work . . . around cannons and 
significant loud noise with hearing protection." Importantly, 
the physician then concluded that the Veteran's "findings of 
. . . tinnitus may be a result of that."

Another private physician, E.F.G., M.D., noted that he 
Veteran had a history of tinnitus for 10 years (dating back 
to service).  

The Veteran's wife also submitted a statement in which she 
indicated that the Veteran had complained of having tinnitus 
since he was in service.  

In order to resolve whether the Veteran's current diagnosis 
of tinnitus is definitively related to service, the Board 
remanded this case to procure a VA opinion.  The following 
was requested.  

Schedule the Veteran for a VA examination to determine 
the nature, extent, and etiology of any diagnosed 
tinnitus that he may have.  The claims folder must be 
made available to the examiner in conjunction with the 
examination. All indicated studies testing should be 
conducted. All pertinent pathology should be noted in 
the examination report.

If tinnitus is diagnosed on examination, the examiner 
should express an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent probability or 
greater, that such disability was caused by, or is in 
any way related to, the Veteran's active service-
including whether such a disorder is consistent with the 
veteran's complaints of in-service noise exposure from 
artillery fire.  A complete rationale should be provided 
for all opinions expressed.

This examination was conducted by VA in June 2009.  The 
claims file was reviewed and pertinent findings were noted in 
the report.  The Veteran's history of noise exposure was 
reviewed.  The current diagnosis of tinnitus was continued.  
The examiner stated that a review of the claims file revealed 
that the Veteran did have military noise exposure and 
although his hearing was within normal limits for rating 
purposes at discharge, he did exhibit a mild loss at 6000 
Hertz in his left ear.  The results of his tests were 
consistent with outer hair cell damage in that ear.  
Therefore, based on all of these factors, it was the 
examiner's opinion that the tinnitus was at least as likely 
as not related to his military noise exposure.  

The RO thereafter continued the denial of the claim on the 
basis that the current diagnosis of tinnitus was based on the 
Veteran's self-report.  However, in reviewing the VA 
examiner's opinion, the conclusion was based not only on the 
Veteran's self-reported history, but also on the documentary 
records and the hearing loss findings.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).

Further, the other medical evidence supports the VA 
examiner's opinion as does the lay evidence.  With regard to 
the lay evidence, the Veteran and his spouse are competent to 
report what they feel and observe, respectively.  In Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the 
Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, 
under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  VA must consider 
the competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent 
and does not otherwise require specialized medical training 
and expertise to do so, i.e., the Board must determine 
whether the claimed disability is a type of disability for 
which a lay person is competent to provide etiology or nexus 
evidence.  The Court has specifically indicated that lay 
evidence may establish the existence of a current disorder 
capable of lay observation, to specifically include varicose 
veins, tinnitus, and flat feet.  See Barr; Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  

The Veteran is competent to report tinnitus.  His wife is 
competent to report that he had trouble with his ears, as she 
observed.  The private physicians are competent to opine as 
to the date of onset or etiology of the tinnitus.  The VA 
examiner, who had the opportunity to fully review both the 
lay and medical evidence, opined that tinnitus is related to 
service.  Accordingly, all of this evidence, probative in 
nature, supports the claim.  As such, service connection for 
tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


